Citation Nr: 1523292	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits at an increased rate under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005 and from July 2007 to September 2008, with additional service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

FINDING OF FACT

In August 2013, the Veteran submitted an irrevocable election of educational benefits under Chapter 33 of Title 38 of the United States Code in lieu of educational assistance under Chapter 1607 of Title 10 of the Code.


CONCLUSION OF LAW

The criteria for payment of Chapter 1606 education benefits at an increased rate have not been met.  38 U.S.C.A. §§ 3301, 3316, 3322 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9520, 21.9650 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist applicants for educational assistance are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  The requirements are based on the more generally applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  In cases such as this, where the law, rather than the underlying facts or development of the facts, is dispositive of the matter, the provisions of the VCAA have no effect on the appeal.  See VAOPGCPREC 5-2004 (June 23, 2004); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Indeed, 38 C.F.R. § 21.1031(b)'s notice provisions do not apply when "undisputed facts render the claimant ineligible for the claimed benefit . . ." Id., see also 38 C.F.R. § 21.1032(d).  

As this decision will explain, the facts of this case are undisputed and, as a result of his irrevocable election of benefits under Chapter 33 of title 38 of the United States Code, the Veteran is ineligible for the claimed benefit.  For these reasons, the Board finds that no further action is necessary pursuant to VA's duties to notify and assist.


Analysis

By statute, Congress has established multiple educational assistance programs for eligible veterans, with varying eligibility requirements, categories of benefits, rates of payment, delimiting dates, and additional services.  The issue in this case implicates three such educational programs: (1) the Montgomery G.I. Bill Selective Reserve (codified at Chapter 1606 of Title 10 of the United States Code, also called "Chapter 1606 benefits"); (2) the Reserve Education Assistance Program (codified at Chapter 1607 of Title 10 of the United States Code, also called "Chapter 1607 benefits")  and the Post-9/11 G.I. Bill (codified at Chapter 33 of Title 38 of the United States Code, also called "Chapter 33 benefits").  

Chapter 1606 benefits are available to veterans who enlisted in the Selected Reserve for six years or more after June 30, 1985 or who served as Reserve Officers in the Selected Reserve for not less than six years in addition to any other obligation.  See 10 U.S.C. § 16132 (West 2014); 38 C.F.R. § 21.7540 (2014).  Veterans who served on active duty as part of a Reserve Component after September 11, 2001 for at least 90 days are eligible for Chapter 1607 benefits.  See 10 U.S.C.A. § 16163 (West 2014); 38 C.F.R. § 21.9520 (2014).  

It is clear from his claims file that, prior to August 2013, VA found the Veteran eligible to receive benefits under both Chapters 1606 and 1607.  Pursuant to 10 U.S.C.A. § 16131(i) (West 2014) (Part of Chapter 1606 ("Educational Assistance for Members of the Selected Reserve")), the Veteran received an additional 200 dollars per month "kicker", payment which is authorized to persons with a "skill or specialty designated by the Secretary concerned as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or, in the case of critical units, retain personnel . . ."  Id.  

In August 2013, the Veteran applied for Chapter 33 educational benefits under the Post-9/11 G.I. Bill by electronically filing VA Form 22-1990.  According to 38 U.S.C.A. § 3322, "An individual entitled to educational assistance under [Chapter 33] who is also eligible for educational assistance under chapter . . . 1606, or 1607 . . . may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance."  In his August 2013 application, the Veteran elected to receive Chapter 33 benefits in lieu of benefits under Chapter 1607.  The application included a statement that "My election is irrevocable and may not be changed."  Nevertheless, the Veteran added the following statement to the "Remarks" section at the conclusion of his application: "I want to know for sure what benefits I will receive under Post 911 before I choose to give up my 1607 benefits.  Also, I have a $200 kicker that I received when I enlisted.  Will that kicker apply to post 911 benefits?"

In his notice of disagreement and substantive appeal, the Veteran explained that he sought advice from several education specialists at the G.I. Bill Call Center before submitting his application.  He asked for information about the benefits he would receive under the post-9/11 G.I. Bill and he specifically  inquired whether or not he would continue to receive his "enlistment kicker" if he elected to receive Chapter 33 benefits.  According to the Veteran, he was told that, to receive benefits under Chapter 33, he would need to make an election in lieu of benefits under Chapter 1606 or 1607.  Initially, he received different answers to which set of benefits he should relinquish in his application.  After several calls, he was advised to elect Chapter 33 in lieu of 1607 if he wanted to continue to receive the "kicker": "I wanted to give up my 1606 benefits because 1607 was better, but the representative at the call center explained that if I gave up 1606 I would lose my kicker because the kicker was part of 1606.  I was concerned about losing my 1607 benefits so the education specialist instructed me to put a note in the comment section at the end of the application and someone from [the Department of Defense] would call me before the application was processed to answer any questions.  I did leave a comment but never received a call."

Unfortunately, the advice the Veteran allegedly received does not accurately describe the law.  An individual with qualifying service becomes eligible for Chapter 33 educational assistance after making an irrevocable election to receive benefits by relinquishing eligibility under one of several other statutory provisions authorizing educational assistance for Veterans, including chapters 1606 and 1607.  A claimant may make the irrevocable election by properly completing VA Form 22-1990, by submitting a transfer-of-entitlement designation to the Department of Defense, or by submitting a written statement which includes identification information, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable provisions, the date the individual wants the election to be effective, and an acknowledgment that the election is irrevocable.  See 38 C.F.R. § 21.9520(c)(2).  The VA Form 22-1990 submitted by the Veteran specifically acknowledges that the Veteran's election of Chapter 33 benefits in lieu of benefits under Chapter 1607 is irrevocable and may not be changed.

The provisions of 38 C.F.R. § 21.9650(c) authorize the continued payment of a Chapter 1606 "kicker" to a person electing benefits under Chapter 33, but only "[i]f an individual is eligible for educational assistance under 38 U.S.C. chapter 33 by reason of an irrevocable election to relinquish eligibility under 10 U.S.C. chapter 1606 in accordance with the provisions of 38 C.F.R. § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 10 U.S.C. 16131(i) . . ."  

The Veteran in this case is eligible for educational assistance under Chapter 33 "by reason of an irrevocable election to relinquish eligibility" under Chapter 1607, not Chapter 1606.  There is no statute or regulation which authorizes the Board to award the payment of increased educational assistance under Chapter 33 when the Veteran has become eligible for Chapter 33 benefits by reason of relinquishment of Chapter 1607 benefits.  The Veteran's notice of disagreement begins: "I am writing to request a change be made to my application for education benefits."  In this sentence, the Veteran appears to acknowledge that the Board cannot grant the benefits he seeks without permitting him to amend his election for Chapter 33 benefits.  But, according to 38 C.F.R. § 21.9650(c), the Veteran's election to relinquish benefits under Chapter 1607 is "irrevocable," which means that the Board cannot grant the requested benefit without ignoring the text of the applicable regulation.  

The Board empathizes with the Veteran, and acknowledges the possibility that he may have received misleading advice from educational specialists whose job it was to help him.  Even assuming that the Veteran correctly understood what was stated to him by the education counselor, VA is not bound by erroneous advice dispensed by a VA employee.  Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Further, the Board is bound to follow VA's statutes and regulations and is without the authority to grant benefits on an equitable basis.   See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (even where VA misinforms a veteran regarding eligibility for benefits, the doctrine of equitable estoppel cannot be used to grant monetary benefits not authorized by statute), aff'd 86 F.3d 1178 (Fed.Cir.1996); see also McTighe v. Brown, 7 Vet.App. 29, 30 (1994) (same). 

The law does provide for equitable relief when there has been administrative error. 38 U.S.C.A. § 503 (West 2014).  The Board offers no opinion on this matter but advises that if the Veteran wishes to petition for equitable relief, he must file such a petition with the Secretary given that the authority to award equitable relief under that statute is committed to the sole discretion of the Secretary.  The Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

Entitlement to educational assistance benefits at an increased rate under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


